DETAILED ACTION
	This Office Action is in response to the Amendment filed 6 April 2021. Claim(s) 1, 2, 4-21 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 6, 7, 13-20, cancelled claim(s) 3, withdrawn claim(s) 2, 8, 10, 11 and new claim(s) 21.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (1, 6, 9,15, 17,19), (4, 7), 5, (12, 16), 13, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 2), 24, 25, 4, 5, 8 of U.S. Patent No. 10,226,339 in view of Seguin (US 2012/0016464A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader with respect to the native valve being a mitral valve. Seguin teaches a helical anchor wherein the coils have the same diameter and a prosthetic cardiac valve that is capable of supporting a mitral valve prosthesis that is delivered in a collapsed configuration and expanded inside the plurality of lower coils [0034-0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of U.S. Patent No. 10,226,339 with the capability of supporting a mitral valve prosthesis that is delivered in a collapsed configuration and then expanded, as taught by Seguin, to provide means to treat regurgitation of cardiac heart valves by reshaping the valve annulus and providing a replacement valve.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin (US 2012/0016464A1) in view of Khosravi et al. (US 2012/0130468A1, “Khosravi”) in view of Keranen (US 2010/0145440A1).
Regarding claims 1 and 21, Seguin discloses a helical anchor capable of docking a mitral valve prosthesis and being received in and delivered from a coil guide catheter. It is noted that the mitral valve prosthesis and coil guide catheter are not positively recited. A plurality of coils (40; [0028]) are adapted to have a preformed, coiled configuration after being delivered from the coil guide catheter to support the mitral valve prosthesis with coil portions above and below a mitral valve annulus. However, Seguin does not disclose that the helical anchor includes a distal end portion formed to extend downward and radially outward relative to a next adjacent coil such that the distal end portion is spaced from the next adjacent coil, one or more upper coils, two or more middles coils having a first diameter, a lower coil having a second diameter greater than the first diameter, the distal end portion is capable of being delivered between commissures of the native mitral valve.  
Seguin discloses that the helical anchor includes a helix structure having at least two turns, wherein one turn is capable of engaging the atrial surface and the other contacts the ventricular surface. In the same field of endeavor, which is support structures for valves, Khosravi teaches a support structure (122) including a wire having one or two or more loops that extend in a downstream flow direction from an annulus of the valve and one or two or more loops that extend in an upstream flow direction [0115]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the helical anchor of Seguin with more than two loops extending upstream and more than two loops extending downstream, as taught by Khosravi, to provide support for the valve. With this modification, the anchor will include one upper coil, two middle coils that are capable of engaging the atrial surface and more than two loops that are capable of engaging the ventricular surface.
In the same field of endeavor, supporting a valve, Keranen teaches a helical coil having a plurality of coils and a distal end portion (56; Fig. 9A) that extends downward and radially outward relative to a next adjacent coil such that the distal end portion is spaced from the next adjacent coil. Keranen further discloses that the first support or loop section (42) has a smaller diameter or outer boundary than the second support or loop section (44;[0096]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the distal portion of the helical anchor of the combination of Seguin and Khosravi with a lower plurality of coils having a greater diameter than the plurality of upper coils and a distal end portion that extends downward and radially outward relative to a next adjacent coil, as taught by Keranen, to provide direction during rotational movement of the helical anchor as well as means to create a pinch of valve tissue therebetween upper and lower coils and to provide means to abut the ventricle and atrial sides of a heart valve [0096-0100, 0117, 0121]. With this modification, one or more upper coils is capable of being positioned above a mitral valve annulus in an atrium of the heart and two or more middle coils and the lower coil are capable of being positioned below the mitral valve annulus in a ventricle of the heart, after being delivered from a coil guide catheter.
Regarding claim 4, Seguin discloses that the helical anchor is a solid wire (Fig. 9B).
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin in view of Khosravi and Keranen, as applied to claim 1 above, and further in view of Keranen et al. (US 2010/0331971A1).
Regarding claim 5, the combination of Seguin, Khosravi and Keranen does not disclose that the helical anchor includes a hollow wire capable of being delivered over a guide wire.
Keranen et al. teaches a helical anchor including a hollow center [0186] that is capable of being delivered over a guide wire. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the wire of the anchor of the combination of Seguin, Khosravi and Keranen with the hollow wire, as taught by Keranen, as this modification involves the simple substitution of one wire for another for the predictable result of providing a helical anchor.
Claim(s) 6, 9, and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin in view of Khosravi in view of Keranen (US 2010/0145440A1).
Regarding claims 6, 9, and 12-14, Seguin discloses a system including a prosthetic heart valve (20, 30; [0035-0043]) and an anchor capable of docking a mitral valve prosthesis. The anchor includes a plurality of helical coils and is capable of transitioning to a straightened configuration within a catheter [0028, 0029]. A plurality of coils (40; [0028]) are adapted to support the prosthetic heart valve prosthesis upon being fully delivered from the catheter at a native heart valve and implanted with respective portions above and below a native heart valve annulus (Fig. 7). The plurality of helical coils include a lower portion that is capable of encircling heart valve leaflets and securing the leaflets between the lower coils and prosthetic heart valve such that the anchor and prosthetic heart valve are locked in place relative to the heart valve leaflets when the prosthetic heart valve is expanded from a collapsed configuration [0035-0036]. The lower coils are capable of containing native mitral valve leaflets and preventing obstruction of an aortic valve by an anterior mitral leaflet. An upper portion of the helical coils is capable of being placed above the native heart valve annulus to a desired height and spaced apart from native leaflet tissue upon implantation (Fig. 7). A distal end portion of the anchor includes a blunt distal tip and is capable of being delivered between commissures of the native heart valve [0033]. Seguin discloses that the helical anchor may include at least two turns [0028]. However, Seguin does not disclose that the helical anchor includes a distal end portion formed to extend radially outward relative to a next adjacent coil such that the distal end portion is spaced from the next adjacent coil, one or more upper coils, two or more middles coils having a first diameter, a lower coil having a second diameter greater than the first diameter, the distal end portion is capable of being delivered between commissures of the native mitral valve.  
Seguin discloses that the helical anchor includes a helix structure having at least two turns, wherein one turn is capable of engaging the atrial surface and the other contacts the ventricular surface. In the same field of endeavor, which is support structures for valves, Khosravi teaches a support structure (122) including a wire having one or two or more loops that extend in a downstream flow direction from an annulus of the valve and one or two or more loops that extend in an upstream flow direction [0115]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the helical anchor of Seguin with more than two loops extending upstream and more than two loops extending downstream, as taught by Khosravi, to provide support for the valve. With this modification, the anchor will include a plurality of lower coils having two middle coils and a lower coil and at least one upper coil, wherein the plurality of helical coils are capable of engaging the atrial surface and the ventricular surface.
In the same field of endeavor, supporting a valve, Keranen teaches a helical coil having a plurality of coils and a distal end portion (56; Fig. 9A) that extends downward and radially outward relative to a next adjacent coil such that the distal end portion is spaced from the next adjacent coil. Keranen further discloses that the first support or loop section (42) has a smaller diameter or outer boundary than the second support or loop section (44;[0096]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the distal portion of the helical anchor of the combination of Seguin and Khosravi with a lower plurality of coils having a greater diameter than the plurality of upper coils and a distal end portion that extends downward and radially outward relative to a next adjacent coil, as taught by Keranen, to provide direction during rotational movement of the helical anchor as well as means to create a pinch of valve tissue therebetween upper and lower coils and to provide means to abut the ventricle and atrial sides of a heart valve [0096-0100, 0117, 0121]. With this modification, one or more upper coils is capable of being positioned above a mitral valve annulus in an atrium of the heart and two or more middle coils and the lower coil are capable of being positioned below the mitral valve annulus in a ventricle of the heart, after being delivered from a coil guide catheter.
Allowable Subject Matter
Claim(s) 15-20 is/are allowed. The prior art of record does not disclose that the outflow end of the frame of the prosthetic heart valve is capable of extending beyond the lower coil when the prosthetic heart valve is docked within the anchor or a delivery catheter disposed within a catheter, wherein a distal end of the delivery catheter is capable of transitioning into a curved shape when disposed outside the catheter.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) ] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed 6 April 2021 with respect to the rejection(s) of claim(s) 15-19 under Seguin and Keranen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771